Citation Nr: 9901169	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-33 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.

This appeal arises from an October 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which granted the veterans claim 
for entitlement to service connection for PTSD, and assigned 
a 10 percent evaluation, effective March 25, 1994.  The 
veteran appealed only the assigned evaluation.

By rating decision in August 1998, the RO increased that 
rating to 30 percent, effective from September 25, 1997 (the 
date of the veterans VA examination).  Where a claim is 
filed for an original or increased disability rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and when the rating 
assigned is not the maximum benefit for that disability under 
the rating schedule, the claim for an increased evaluation 
remains in controversy, and hence, is a viable issue for 
appellate consideration by the Board.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993).

The Board also notes that the veterans representative 
included the issue of entitlement to a total disability 
rating based on individual unemployability due to service 
connected disabilities (TDIU) in the November 1998 Written 
Brief Presentation.  The February 1996 notice of disagreement 
and the May 1996 substantive appeal, however, did not note 
disagreement with the denial of that issue.  Therefore, the 
Board does not have jurisdiction to decide that issue.  See 
38 C.F.R. § 20.200 (1998).


REMAND

Initially, the Board finds that the veterans claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the veteran is found to have presented a 
claim which is not inherently implausible, inasmuch as a mere 
allegation that a service connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 623 
(1992).  Having submitted a well grounded claim, the VA has a 
duty to assist the veteran in its development.  See 
38 U.S.C.A. § 5107(a).  This duty as not yet been fully met, 
and this case, therefore, is not ready for appellate 
disposition for the reasons that follow.

During a September 1997 VA PTSD examination chronic PTSD was 
diagnosed.  The examiner indicated that the veteran had been 
diagnosed with schizophrenia in 1977, but had not been on any 
psychotropic medications for years, without decompensation.  
The examiner indicated that no evidence of psychosis was then 
currently noted, or had been in earlier evaluations in 1994 
and 1996.  The examiner indicated therefore, that the 
diagnosis of schizophrenia was not justified.  The examiner 
stated that the veteran was more likely to have a personality 
disorder with schizoid and schizo-typal features such as lack 
of close relationships, sexual experiences, avoidance of 
pleasurable activities, lack of friends, and always choosing 
a solitary activity.  The examiner indicated that [t]his 
kind of personality disorder along with his PTSD and chronic 
tinnitus causes a severe social and occupational 
impairment.

The September 1997 examination report, however, does not 
distinguish the symptoms of the veterans service-connected 
PTSD from those of his non-service connected disorders.  The 
report also does not provide a Global Assessment of 
Functioning (GAF) score.  The veteran should be provided 
another VA PTSD examination to provide this information.  
When, during the course of review, it is determined that 
further evidence or clarification of the evidence is 
essential or at least would be helpful for a proper appellate 
decision, the Board shall remand the case to the agency of 
original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1998). 

The Board observes that the veteran has indicated that 
transportation was his main reason for failing to appear 
previously for scheduled examinations and treatment.  The 
Board also notes the veterans representatives September 
1996 letter to the veteran, in which the veteran was informed 
that he could contact the Disabled American Veterans 
Hospital Service Coordinator at the VA Medical Center for 
possible transportation to and from the VA hospital.  It does 
not appear that the veteran has taken advantage of this 
offer.  In that regard, the veteran is advised that failure 
to report for a scheduled VA examination may have adverse 
consequences, including the possible denial of his claim.  
Connolly v. Derwinski, 1 Vet. App. 566 (1991).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to comply with its 
duty to assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, the case 
is REMANDED for the following action:

1.  The veteran should be provided a new 
comprehensive psychiatric examination in 
compliance with the Diagnostic and 
Statistical Manual of Psychiatric 
Disorders, Fourth Edition, of the 
American Psychiatric Association (DSM-
IV), including the assignment of a Global 
Assessment of Functioning (GAF) score.  
All indicated studies, including PTSD sub 
scales, are to be performed.  This 
examination should address the 
manifestations of the veterans PTSD 
symptomatology in relation to the former 
rating criteria for evaluating mental 
disorders listed under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1996) and the 
revised criteria found in 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).  In 
that regard, the examiner is requested, 
if possible, to distinguish between the 
symptomatology of the veterans PTSD as 
opposed to that of any other psychiatric 
or personality disorder found.  If this 
is not possible, the reasons therefore 
should be adequately noted in the 
examination report.  The GAF score should 
also, if possible, reflect the level of 
functioning reflected by the veterans 
PTSD.  If it is not possible to 
disassociate the symptomatology of the 
veterans PTSD from any other disorders 
found for purposes determining a GAF 
score, that fact should be adequately 
addressed by the examiner.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is imperative "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  After completion of the above, the RO 
should then adjudicate the issue of the 
veterans entitlement to an increased 
evaluation for PTSD, on the basis of all 
pertinent evidence of record and all 
applicable statutes, regulations, and 
case law, including both the former and 
the revised criteria for evaluating 
psychiatric disorders, as noted above.  
If the determination remains unfavorable 
to the veteran, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional medical development and to comply with 
the duty to assist, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
